Citation Nr: 1013534	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-20 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a skin condition; 
to include basel cell carcinoma, squamous cell carcinoma, and 
actinic keratosis.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. R.S.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1946 to October 1947 
and from November 1950 to November 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2007 and March 2008 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.

In March 2010 the Board received additional evidence from the 
Veteran.  A review of this evidence revealed that it was not 
pertinent to the claim on appeal.  Therefore, a remand for 
consideration by the agency of original jurisdiction is not 
warranted and the Board has proceeded with a decision in this 
case.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  The Veteran has not had a bilateral knee disability at 
anytime during the pendency of his claim.

2.  Basel cell carcinoma, squamous cell carcinoma, and 
actinic keratosis are etiologically related to the Veteran's 
sun exposure during active service.

3.  The combined disability rating for the Veteran's service-
connected disabilities is 80 percent.

4.  The Veteran is unable to obtain and maintain any form of 
substantially gainful employment due solely to the effects of 
his service-connected disabilities.


CONCLUSIONS OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  

Basel cell carcinoma, squamous cell carcinoma, and actinic 
keratosis were incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

With regard to the Veteran's claim of entitlement to service 
connection for a bilateral knee disability, the record 
reflects that prior to the initial adjudication of the claim, 
the Veteran was mailed a letter in July 2006 advising him of 
the elements required to establish entitlement to service 
connection and of the respective duties of VA and the 
claimant in obtaining evidence.  Additionally, the July 2006 
letter provided the Veteran appropriate notice with respect 
to the disability rating and effective-date elements of his 
claim.

With regard to the Veteran's claims of entitlement to service 
connection for a skin condition and for entitlement to TDIU, 
the Board notes that the Veteran has been provided all 
required notice, to include notice pertaining to the 
disability-rating and effective-date elements of these 
claims.  In addition, the evidence currently of record is 
sufficient to substantiate these claims.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, or 
38 C.F.R. § 3.159.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  Attempts to obtain the 
Veteran's service treatment records (STRs) were made; 
however, in September 2006 the originating agency made a 
formal finding of STR unavailability as the evidence 
indicated that the Veteran's STRs may have been destroyed by 
fire.  Private treatment records have been obtained.  The 
Veteran has been afforded the appropriate VA examinations.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.

The Board notes that the Veteran was not afforded a VA 
examination with regard to his claim of entitlement to 
service connection for a bilateral knee disability.  A 
medical examination is not required if the appellant has not 
presented a prima facie case for the benefit claimed.  See 
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  See also 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004)(per curiam).  In 
this regard, the Board notes that the medical evidence of 
record does not establish that the Veteran has a current 
bilateral knee disability.  Therefore, the Board finds that 
the Veteran has failed to establish a prima facie case of 
entitlement to service connection for a bilateral knee 
disability and the medical evidence currently of record is 
sufficient to decide the claim.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Entitlement to TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  38 C.F.R. § 4.16.  

"Substantially gainful employment" is that employment that 
"is ordinarily followed by the nondisabled to earn their 
livelihoods with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment will not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability it is ratable at 60 percent or more, and that if 
there are two or more such disabilities at least one is 
ratable at 40 percent or more and the combined rating is 70 
percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).
    
A claim for a TDIU presupposes that the rating for the 
service-connected disabilities is less than 100 percent, and 
only asks for a TDIU because of "subjective" factors that 
the "objective" rating does not consider.  Vittese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to Service Connection for a Bilateral Knee 
Disability

In a July 2007 statement and again at his January 2010 Board 
hearing, the Veteran described an accident in service in 
which he claimed to have injured his knees.  The Veteran 
reported that in late 1946 or early 1947 he fell off of a 
truck while stationed in Japan.  He reported that he had gone 
to the medic for treatment, at which time the medic applied a 
bandage to the abrasions on the Veteran's knees.  The Veteran 
reported that there were no X-rays taken of his knees at that 
time.

The Board notes that where STRs have been destroyed, the 
Veteran is competent to report about factual matters about 
which he had firsthand knowledge, including experiencing pain 
during service, reporting to sick call, and undergoing 
treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Even assigning full credibility to the Veteran with regard to 
his description of the accident in service and the subsequent 
treatment by the medic for knee abrasions, the Veteran has 
only described one instance of treatment for his knees during 
service.  Additionally, the Veteran did not report that he 
had continued pain or treatment following the single knee 
injury in service.  

While the Veteran is competent to state when he first noticed 
symptoms knee pain and to state that the symptoms have 
continued since service; See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991); the Board 
notes that evidence that a condition or injury occurred in 
service alone is not enough; there must be a disability 
resulting from that condition or injury.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

In the present case, the Veteran has shown that he had a 
single incident of a bilateral knee injury and subsequent 
pain that occurred in service.  However, there is no evidence 
that he has had any bilateral knee disability during the 
pendency of this claim.  The Veteran has not identified any 
bilateral knee problems that he has experienced during the 
pendency of this claim.  It appears that the single bilateral 
knee injury in service was acute and transitory and the 
evidence of record does not show a chronic problem in or 
since the Veteran's active service.

As there is no evidence that the Veteran has had a bilateral 
knee disability during the pendency of this claim, the Board 
finds that the preponderance of the evidence is against the 
claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).
Accordingly, entitlement to service connection for a 
bilateral knee disability is not warranted.

Entitlement to Service Connection for a Skin Condition

At his Board hearing in January 2010 the Veteran reported 
that while serving in Korea he was out in the sun for 
approximately 150 days.  He reported that at one time he 
developed a rash for which he sought medical attention.  He 
reported that at that time he was told that his skin 
condition was "Korean sludge" and that he was not given any 
treatment for his rash.  As discussed above, when the STRs 
are unavailable, the Veteran is competent to report medical 
treatment which occurred in service.  Moreover, the Board 
finds that Veteran to be credible. 

A review of the Veteran's private treatment records shows 
that in April 2004 the Veteran was diagnosed with basel cell 
carcinoma, squamous cell carcinoma, and actinic keratosis.  
At various times, the Veteran had lesions removed from his 
right ear, left forearm, and left temple.

In April 2007 the Veteran was afforded a VA examination.  At 
that time the Veteran reported that he followed up with his 
private physician every 3 to 6 months and that he had not 
used any topical medication in the preceding 12 months.  The 
Veteran reported that he had been exposed to the sun while in 
active service, and there is no notation contained in the 
examination report that the Veteran had any significant post-
service sun exposure.  Additionally, the Veteran denied 
fevers, chills, or weight loss.  The examiner reported that 
there were no metastases of the Veteran's skin cancer.  The 
VA examiner continued the Veteran's diagnoses of basel cell 
carcinoma, squamous cell carcinoma, and actinic keratosis.  

The examiner was also asked to provide an opinion as to the 
etiology of the Veteran's skin cancer.  The examiner opined 
that the Veteran's actinic keratosis, basel cell carcinoma, 
and squamous cell carcinoma were not caused by cold injury.  
The examiner opined that those conditions were caused by sun 
exposure and sun damage.

The Board notes that throughout the pendency of this claim, 
the Veteran has consistently asserted that he believed that 
his skin conditions were a result of his sun exposure in 
service.  While the Veteran is not competent to opine at to 
medical causation; Barr v. Nicholson, 21 Vet. App. 303 
(2007), see Grover V. West, 12 Vet. App. 109. 112 (1999), see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); the 
Board notes that the VA examiner opined that the Veteran's 
skin cancer was caused by sun exposure.  The only documented 
sun exposure of record is that which the Veteran has reported 
to have sustained while on active duty.  Therefore, the Board 
finds that the evidence is at least in equipoise and the 
benefit of the doubt must be rendered in favor of the 
Veteran.  

Accordingly, entitlement to service connection for basel cell 
carcinoma, squamous cell carcinoma, and actinic keratosis is 
warranted.

Entitlement to TDIU

Service connection is in effect for the following 
disabilities: residuals of cold injury to the left hand, 
rated as 30 percent disabling; residuals of cold injuries to 
the right hand, rated as 30 percent disabling; residuals of 
cold injuries to the left foot, rated as 30 percent 
disabling; and residuals of cold injuries to the right foot, 
rated as 30 percent disabling.  The Veteran's combined 
rating, to include the bilateral factor, is 80 percent.  In 
addition, as all the Veteran's currently service-connected 
disabilities affect the Veteran's extremities; they can be 
considered a single disability for the purposes of TDIU.  
38 C.F.R. § 4.16.  Therefore, the Veteran has a single 
disability rated at 40 percent or greater.  Accordingly, the 
Veteran meets the minimum schedular criteria for the 
assignment of a TDIU.

The Veteran reported that he last worked full-time in 1986.  
The Veteran has only a 6th grade education and he had held 
the job of a small store manager and cashier for a beverage 
company.  At his January 2010 Board hearing the Veteran 
reported that he retired in 1986 because he "just couldn't 
hack it anymore."  He reported that he could not be on his 
feet for 12 hour shifts because of the pain. 

In July 2007 the Veteran was afforded a VA examination.  At 
that time the Veteran reported that he would experience 
numbness and tingling in both hands and both feet.  He also 
reported that that residuals of cold injuries in his hands 
and feet interfered with his daily activities, in that they 
limited how far he could walk or for how long he could use 
his hands while working around the house.  The examiner 
offered an opinion as to the employability of the Veteran as 
a result of his cold injury residuals in his hands and feet.  
It was the examiners opinion that the Veteran would only be 
able to perform sedentary types of employment, such as desk 
work, and that he would not be able to perform any physical 
type of labor because it would be far too painful for him.

In light of the Veteran's limited education and occupational 
background, the medical opinion supporting his claim, and the 
other medical evidence documenting the severity of his 
service-connected disabilities, the Board finds that the 
Veteran's service-connected disabilities alone are enough to 
render him unable to obtain and maintain any form of 
substantially gainful employment.  Thus, entitlement to a 
TDIU is warranted.


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for basel cell carcinoma, 
squamous cell carcinoma, and actinic keratosis is granted.

Entitlement to TDIU is granted, subject to the criteria 
governing the award of monetary benefits.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


